Case 2:18-cv-08048-SVW-JC Document 152 Filed 12/06/19 Page 1 of 1 Page ID #:5761

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                                                    CASE NUMBER:


   VERNON UNSWORTH                                                    2:18−cv−08048−SVW−JC
                                                    Plaintiff(s),

            v.
   ELON MUSK
                                                                      NOTICE TO FILER OF DEFICIENCIES IN
                                                  Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         12/5/2019
   Document Number(s):                 147
   Title of Document(s): NOTICE OF MOTION AND MOTION to Strike Irrelevant
   Testimony of Jared Birchall
   ERROR(S) WITH DOCUMENT:

   Proposed Document was not submitted as separate attachment.




   Other:

   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                         Clerk, U.S. District Court

   Dated: December 6, 2019                               By: /s/ Yvette Louis yvette_louis@cacd.uscourts.gov
                                                            Deputy Clerk

   cc: Assigned District Judge and/or Magistrate Judge

       Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.

   G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
